Citation Nr: 1123010	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  99-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a urinary, kidney, and bladder disorder.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1970.  He also served in the Virginia Army National Guard from November 1975 to November 1976 and January 1978 to July 1979, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, denied service connection for a psychiatric disorder and for a urinary, kidney, and bladder disorder.  The RO also issued rating decisions in January 1996 and October 1997 confirming the previous denial of those claims.  

In July 2000, the Board issued a decision denying the benefits sought on appeal.  In April 2002, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claims, pursuant to a March 2002 Joint Motion for Remand, for appropriate notification and development pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). In October 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), the Board ordered additional development, but after that regulation was ruled invalid, see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board remanded the claim in October 2003 for the RO to complete such development.

In February 2006, the Board issued another decision in this case denying each of the Veteran's claims.  He also appealed that decision to the Court, which, pursuant to a December 2007 Joint Motion for Remand, vacated the Board's February 2006 decision and remanded the case for further action.  That Joint Motion noted that the Veteran had not been provided proper notice in accordance with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Accordingly, the Board remanded the case in May 2008 and in June 2008.

Subsequently, in October 2008, the Board issued another decision denying, in pertinent part, the Veteran's claims for service connection for a psychiatric disorder and for a urinary, kidney, and bladder disorder.  The Veteran once again appealed that decision to the Court.  In October 2010, the Court issued a memorandum decision vacating the October 2008 Board decision and remanding the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 memorandum decision, the Court directed the Board to afford the Veteran a VA examination or to obtain a medical opinion from a qualified medical expert to determine whether his current psychiatric and urinary disorders are related to his military service.  

With regards to the Veteran's claim for service connection for a psychiatric disorder, his service treatment records are silent as to any treatment for or complaint of a psychiatric disorder; however, an August 1969 Service to Military Families Face Sheet indicates that the Veteran had applied for a hardship discharge and detailed the financial and health problems of his family.   Additionally, the Veteran has submitted lay statements indicating that he had anxiety and stress during service due to his military duties and family difficulties.  The post-service medical evidence also demonstrates diagnoses of various psychiatric disorders.

As to the Veteran's claim for service connection for a urinary, kidney, or bladder disorder, his service treatment records are silent as to treatment for or complaints of any genitourinary disorder.  The first clinical notation regarding such problems appears to be a June 1986 VA outpatient treatment note indicating that the Veteran complained of frequency in urination for three months. The first diagnosis of a urinary or related disorder appears to be in an April 1993 VA medical certificate, which indicated that the Veteran started having urinary problems manifested by polyuria about two months earlier and denied dysuria or polydipsia.  At that time, the Veteran was diagnosed as having polyuria of an unknown etiology with clinical and diagnostic studies being essentially negative.

Although the service treatment records lack any documentation of a psychiatric disorder or a genitourinary disorder, the Veteran has alleged that he has experienced his current psychiatric and genitourinary disorders since his period of service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they are competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); See Charles v. Principi, 16 Vet. App. 370, 274 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran is competent to describe his experiences and symptoms since service.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the matter should be remanded for VA examinations to determine the nature and etiology of the Veteran's claimed psychiatric and genitourinary disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who treated him psychiatric and genitourinary disorders.  After obtaining any necessary authorization from the Veteran, the RO/AMC should attempt to obtain copies of any outstanding treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.

2.   The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and assertions, as well as any lay statements submitted in support of his claim. 

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner should the address the fact that the Veteran applied for a hardship discharge in service, and he or she should discuss the lay statements indicating that the Veteran had anxiety and stress in service due to his military duties and family difficulties.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any urinary, kidney, and bladder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, as well as any lay statements submitted in support of his claim. 

The examiner should identify all current urinary, kidney, and bladder disorders.  For each diagnosis identified, the examiner should state when the disorder first manifested. He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner should address the Veteran's contention that he has experienced symptoms since service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case that includes clear reasons and bases for all determinations, and be afforded an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


